﻿ 

Allow me Sir, on behalf of the Ugandan delegation, to congratulate you most warmly on your election to the presidency of the General Assembly. As Foreign Minister of your country, and as Chairman of the Special Committee against Apartheid, you have demonstrated your commitment to the liberation struggle in Africa and to the struggle against racism, of which apartheid is the worst manifestation. Given your diplomatic skills and your long association with the United Nations, I am confident that you will steer our deliberations successfully.
To your predecessor, Mr. Dante Caputo, the former Foreign Minister of Argentina, we owe a debt of gratitude for a job well done. He presided over the forty-third session with consummate skill, remarkable wisdom and tireless devotion. So the Secretary-General together with his dedicated soldiers of peace in the Secretariat, we express profound appreciation for steadfastly continuing to meet the challenges facing the Organization in the pursuit of his mandate - to promote international peace and harmony and to uphold the principles of the Charter. The success of the Secretary-Generaľs efforts in this respect is best reflected in his own report
,Today, at diverse points of the globe, representatives of the United Nations and its Secretary-General are engaged in the arduous tasks of peace and my own visits to different areas of conflict have vividly impressed on roe the great degree of trust and responsibility placed in the Organization,, (A/44/1, p, 3) The fiftieth anniversary of the outbreak of the Second World War is an opportune time to remind ourselves that the United Nations is a unique edifice of peace and justice. Born out of the ashes and ruins of that war, its Charter accordingly alms at saving succeeding generations from the scourge of war. The 44 years of the existence of the Organization, compared to the history of a number of countries, may seem a short time. It is a period that has ushered in changes of great magnitude in science and technology - changes that have greatly affected the lifestyles of various peoples and nations. It also ushered in the nuclear age and the escalation of the development of armaments, the danger of which was heightened by a cold war. In the last decade there was a marked retreat from multilateralism and a pervasive fear that the United Nations might suffer the same fate as that of its predecessor - the League of Nations. Currently however, there is a renewal of faith in the United Nations.
Uganda welcomes this renewal of faith in the United Nations. This should strengthen the capacity of the Organization to meet the challenges of the next decade and beyond. New patterns of international relationship are emerging pregnant with new opportunities but also with new challenges. There is a better disposition towards the resolution of conflict through peaceful means and a better appreciation of the global problems which transcend the boundaries of individual States and affect us all.
As the world has become more interdependent, it should be appreciated that there is an inescapable link between world peace, disarmament, economic and social development, environment and the full enjoyment of human rights as understood in the wider context. The challenge confronting the international community is the management of this interdependence so as to find co-operative solutions in the interests of us all. Peace and security must be viewed in a comprehensive perspective encompassing a wider substantive content and geographical scope.
No doubt the dramatic improvement of relations between the two super-Powers and their willingness to work in concert has had a positive impact on a number of regional problems. There is now renewed hope that the long-delayed independence of Namibia may finally be neat. We, however, still harbour a great deal of scepticism about South Africa's intentions and plans for Namibia, especially with respect to the forthcoming electoral exercise and the future Namibian constitution. To ensure that the necessary conditions exist for free and fair elections in Namibia  there must be security for all and a just electoral law.
The danger posed by the Koevoets, recognized by the adoption of the United Nations settlement plan  must be removed. The United Nations plan requited that the unit be disarmed and disbanded and its command-structure dismantled. As the Secretary-General correctly observed in his statement to the summit meeting of the Organization of African Unity (ОAU) in July 1989, the Koevoets in the South west Africa Police (SWAPOŁ) harass and intimidate the civilian population. The recent assassination of the legal adviser of the South West Africa People's Organization (SWAPO) is a grim reminder that these elements  together with other South African agents  clearly pose a serious security threat to SWAPO leadership and their supporters. We have noted the reports that some of these elements have been disarmed and disbanded. It is however imperative that all - and not only some - of these elements be disarmed and disbanded and their command structure totally dismantled. We must guard against the possibility of this dangerous unit being reassembled either before  during or after the elections with a view to frustrating the independence of Namibia. In order to create appropriate conditions  it is essential to have the police arm of the United Nations Transition Assistance Group strengthened. In this connection we welcome the offer by Canada and others to make a contribution to this end  and we urge that the offer be accepted.
With respect to the electoral process we are concerned about a number of things. We take strong exception to the Administrator-General usurping the role of supervising and controlling the electoral process as he is not impartial in this exercise. There are real suspicions that his role is designed to pre-empt the outcome of the elections and to make the independence of Namibia a mere sham. Loopholes that would allow rigging at any stage of the electoral process must be removed, the voter-registration law, non-Namibians, especially South Africans and other foreigners, must not, as has been reported, be allowed and enabled to register to vote  and legitimate Namibians must not be disenfranchised. The modalities for the transportation of ballot boxes and the counting of votes must not be subject to manipulation and abuse. Under the constituent Assembly Proclamation, the Administrator-General has given himself veto powers with regard to the requests and recommendations of the constituent Assembly. This state of affairs is totally unacceptable.
We appreciate the Secretary-General's efforts to remove these impediments. Both resolution 435 (1978) and resolution 640 (1989) of the Security Cornell place the responsibility for supervising and controlling the electoral process in the hands of the Secretary-General. It is therefore imperative for the General Assembly to send a clear message to South Africa that the Organization and the international community will not countenance any manoeuvres aimed at defrauding the electoral process or reducing the role of the Secretary-General to that of an observer or of merely being reactive.
In South Africa Itself the situation remains one of continued grave concern. For three years South Africa has been In a state of emergency under which the most draconian laws are invoked to silence those protesting and struggling against the oppressive regime. The notorious notion of ,common purpose, has frequently been used In court decisions to convicting South African patriots and to sentence there to death on long-term Imprisonments.
Apartheid cannot be reformed) It must be dismantled. It Is self-delusion to believe that this objective can be attained through an evolutionary process. Mr. de Klerk, the new leader of South Africa, has been giving confusing signals about the changes he plans to introduce regarding apartheid. The experience we have had in the past gives us cause to be sceptical. Both Vorster and Botha at one time or another held themselves out as reformers in South Africa and as peacemakers in the region. The kind of reforms they had in mind were cosmetic changes intended to disguise apartheid  These included the introduction of the infamous Bantustan states and the discredited tricameral constitution, which was designed to co-opt a small section of the oppressed majority into the system while leaving the apartheid system more entrenched. We have yet to see concrete steps being taken by Mr. de Klerk that can give us confidence that he has embarked on the path to the dismantling of apartheid. The state of emergency still continues. African leaders are incarcerated, and legitimate African liberation movements are still banned. Judicial murders are being carried out. Indeed, one of the first actions of Mr. de Klerk as the new State President was to authorize the execution of Mangena Jeffrey Boesman, a South African patriot, despite the appeal from this Assembly. Mr. de Klerk has still a long way to go before he can be accepted as an apostle of change in South Africa. He cannot escape the fundamental questions of equal basic political rights for all regardless of colour and race, of democratic rule, and of the central role of genuine African leaders. These are the questions Mr. de Klerk should address.
It ought to be appreciated that the leaders of South African liberation movements are not men of violence any more than the Allies were during the Second World War. The liberation movements took up armed struggle because all peaceful avenues for change were closed. The liberation movements, with the support of Africa, have always been willing to negotiate a transition from apartheid to democracy. This is clearly spelt out in the Lusaka Manifesto of 1969 and the recent Harare Declaration of the OALJ Ad Hoc Committee on Southern Africa. The  events in Angola, Mozambique, Zimbabwe and now Namibia have proved that Africa is able to meet both the challenges of armed struggle and those of negotiations. The efforts of the Commonwealth Eminent Persons Group to establish a basis for negotiations w-e scuttled by Pretoria. It is, therefore, Pretoria which must commit itself to negotiations rather than the other way round.
Economic sanctions, internal unrest and the causalities suffered as ь result of war, coupled with international isolation, are undermining the Afrikaners' sense of solidarity and support for white racist power. More and more Afrikaners are becoming part of a consensus against apartheid. The liberation movements have responded positively and have given them the necessary reassurances. This is not the time to retreat from sanctions when they are beginning to bear fruit, to regards apartheid, there is no room for equivocation and equally no room for a fence, because there is no fence to sit on. Apartheid must be isolated. Uganda has never been persuaded by self-serving arguments that sanctions should not be imposed because they would harm the black majority. Legitimate spokesmen for the masses in South Africa support such measures. Thus we call for their imposition under Chapter VII of the Charter.
The root cause of the instability and the threat to peace and security throughout the southern African region is apartheid. Despite pronouncements to the contrary, the Pretoria regime has continued to catty out, directly and through its surrogates, acts of destabilization against the front-line States. Our appreciation goes to the front-line States for the support they have given to the struggle despite the enormous costs, in both human and material terms to which they have been subjected. The international community should increase assistance to them. They are in the front line in the struggle for the emancipation of peoples and against violations of human rights, of which apartheid is the most gross.
Elsewhere in Attica, we welcome the prevailing spirit of reconciliation aimed at solving ongoing conflicts, notably in Angola, Mozambique, the Sudan and Ethiopia. We are equally encouraged by the peace treaty signed between Libya and Chad on 31 August 19Θ9. We hope that the Secretary-General's efforts and those of the Organization of African Unity (OAU) with regard to the peace agreement between Morocco and the POLISARK) Front will result in the full implementation of that agreement.
The acceptance by Iran and Iraq of Security Council resolution 598 (1987) on the termination of the war gave satisfaction to us all. It is our sincere hope that the negotiations between the two countries, under the auspices of the Secretary-General, on an overall settlement will be successful.
With regard to Afghanistan, Uganda welcomed the signing of the Geneva Agreements intended to put an end to the years of bloody and brutal war. All parties to the Agreements have an obligation to honour them. In this regard we note with appreciation that the withdrawal of Soviet forces was completed within the agreed time frame.
The Middle East region remains embroiled in a state of violence owing to Israel's Intransigence and refusal to accept the inalienable rights of the Palestinian people. The core of the Middle East conflict has always been and remains the question of Palestine. Last year there was hope that there would be movement ahead when the Palestine National Council proclaimed a State of Palestine and indicated its willingness to accept General Assembly resolution 181 (II) and Security Council resolutions 242 (1967) and 338 (1973), and therefore the existence of Israel. Rather than grasp the olive branch, Israel has continued to obstruct all meaningful proposals meant to bring about a durable and just settlement. Israel continues to build more settlements in the occupied territories and carry out violations of the human rights of the Palestinian people.
The Secretary-General in his report states that he is ,troubled by recent declarations that, in effect, question the applicability of Security Council resolution 242 (1967). Since its unanimous adoption, the resolution has been regarded as the corner-stone of any comprehensive settlement to be reached., (A/44/1, p. 7)
My delegation agrees with the Secretary-General, Israel must not be allowed to scuttle this long-standing international consensus.
In this connection we reiterate the call for the convening of an international peace conference on the Middle East in which all the parties, including the Palestine Liberation Organization (PLO), should participate. 1 wish to take this opportunity to commend the Secretary-General and President Mubarak of Egypt for the efforts they have made to this end. Such a conference would promote a just, durable and comprehensive solution.
The situation in Lebanon continues to be a source of anguish to my delegation. The fratricidal conflict has resulted in a heavy toll in both human and material terms. Uganda urges all the parties to come together and place the interests of their country above group considerations in order to resolve the crisis. We support the efforts of the Tripartite Committee of the Arab Heads of State to this end and welcome the cease-fire thus achieved.
With regard to the problem in Cyprus, we are encouraged by the progress of the intercommunal talks being carried out under the auspices of the Secretary-General. In his report he states that they are now at a critical juncture where an overall settlement that will safeguard the legitimate Interests and meet the concerns of both communities seems possible. Uganda continues to support the Independence, sovereignty and territorial Integrity of Cyprus.
The people of Kampuchea have long been victims of war. It was our hope that the Paris International Conference on Cambodia, held In August this year, would lead to a comprehensive settlement and a free and Independent Cambodia. It Is a matter for regret that this was not possible despite the progress achieved In elaborating the detailed aspects of elements for a comprehensive solution. We appeal to all parties to co-operate with the Secretary-General.
For much of this decade the situation in Central America has been tense and volatile. Uganda's position has always remained unequivocal  namely, that the people of the region should be left to solve their problems without external Interference. We have always supported the process of constructive dialogue Initiated by the Contadora Group, which eventually culminated in the Esquipulas II Agreement by Central American Presidents. This Agreement, arrived at after an intensive series of negotiations, has eased tensions and created an atmosphere of trust  reconciliation and peaceful coexistence.
Uganda has been following the developments in the Korean peninsula and welcomes and encourages the current efforts towards reconciliation by the two Koreas. Our position remains the same we support the peaceful ramification of Korea without external interference.
As a member of the Non-Aligned Movement Uganda welcomes the improving relations between East and West, and especially between the two super-Powers. We are happy to observe that their intense and bitter rivalry, which we have always deplored, is being replaced by a spirit of constructive co-operation. The signing of the Treaty on the elimination of intermediate-range and shorter-range missiles by the United States and the Soviet Union was a historic landmark which marked a turning-point. Uganda is encouraged by the declared intentions of the two countries to reduce their strategic offensive weapons by 50 per cent. We shall, however, continue to live under the threat posed by those weapons as long as there is no large-scale dismantling of armaments and forces. We shall continue to warn against the danger of the reduction in weapons being compensated for by the introduction of new and more sophisticated ones, which might be equally devastating and destabilizing. There is an urgent necessity to conclude a comprehensive test-ban treaty. The process that has already begun towards the convening of a conference to amend the partial test-ban Treaty of 1963, should be used to achieve a comprehensive nuclear-weapon-test ban.
Next year there will be a review conference for, the non-proliferation Treaty, to which Uganda is a State party and which is due for renewal in 1995, Article VI imposes an obligation on nuclear-weapon States to negotiate in good faith towards nuclear disarmament. Failure by the nuclear Powers to comply with their obligations undermines confidence in and the efficacy of the non-proliferation Treaty. The commitment given in the bilateral talks between the United States and the Soviet Union drastically to reduce the stockpiles of chemical weapons is a very welcome development. It is our hope, however, that this will soon be followed by a total ban on chemical weapons, thus completing the work begun in 1984 by the Conference on Disarmament.
Uganda has always maintained that nuclear and conventional weapons are complementary aspects of the objective of complete and general disarmament and that they equally require urgent action. Regional conflicts are very often encouraged by outside- Powers and the merchants of those deadly weapons. A number of third world countries have fallen prey and have become engaged in an arms race, thus diverting valuable resources from the productive sectors. The human toll of those conflicts since the Second World War has been very high. There is a need to give effect to measures that promote resources for development. Uganda strongly believes in good-neighbourliness and has, through joint commissions and dialogue with our neighbours, endeavoured to enhance mutual confidence and increase regional co-operation.
The linkage between disarmament and development is now well appreciated. The world spends a trillion dollars annually on armaments. This Is equivalent to the debt burden which hangs like a sword of Damocles over the third world countries. Needless to say, in many cases a large part of this debt is accounted for by the procurement of armaments. The importance of the release of resources from disarmament to development, therefore, need net be overemphasised. Global security cannot be achieved without eradicating world-wide poverty, disease and injustice. Lack of economic and social advancement, large-scale m employ men t and underemployment, scarcity of resources, degradation of the environment and trafficking in drugs threaten international peace and security as much as do military threats. The world economic is in disarray and afflicted by severe imbalances and inequities. The improvement in relations between East and West contrasts poignantly with the widening gap between North and South in economic relations. While the industrialized countries have continued to register growth, the standard of living in many developing countries has declined. The reality in many of the developing countries is one of unmet basic needs, of child mortality, of illiteracy, disease and hunger.
A critical problem facing the developing countries has been the weakening and collapse of primary-commodity prices. This has been extremely damaging to out export earnings and growth. In 1986, for example, Africa's earnings from commodity exports fell by 319 billion. Since then the situation has become worse. In the case of Uganda the collapse of coffee prices this year has meant a loss of almost half our expected export earnings. There is need to ensure fair and predictable prices for the primary commodities of developing countries. We are, therefore, encouraged by the coming into force of the agreement establishing the common fund for commodities and hope that Member States will give it all necessary support.
Deteriorating terms of trade have been compounded by the debt burden, the volatile exchange rates, high interest rates and the decline in official development assistance. All those factors account for the scandalous net transfer of resources from developing countries to developed countries. According to the World Bank those net transfers increased from $38 billion in 1967 to $50 billion in 1988. The least-developed countries, especially those in sub-Saharan Africa, have been the roost affected. For instance, the Economic Commission for Africa estimates that in 1987 Africa transferred more than 31 billion net to the International Monetary Fund (IMF) alone.
Equally critical for those countries are the structural-adjustment programmes of the IMF/World Bank. In their present format those programmes, however well intentioned, have tended to address the short-term economic disequilibrium of the economies of those countries. Long-term economic problems remain unresolved and pose serious threats to their future growth and development. In addition, the impact of those measures on the social sector, notably education and health, which are critical factors for long-term development and transformation, has been most depressing.
There is urgent need for increased efforts in the search for a viable, conceptual and practical framework for economic structural-adjustment programmes, in keeping with their long-term development objectives and strategies, as called for in General Assembly resolution 43/27. It is in that context that, based on their own experience of the 1980s, the African Heads of State have adopted the African Alternative Framework to Structural Adjustment Programmes, which we commend to the Assembly.
We are currently witnessing a trend towards deeper regional economic integration and the formation of bigger trading blocs in Europe and North America, last year I had occasion to warn from this rostrum that the present international economic and social structure perpetuates the oasis of privilege and affluence in a desert of dearth and deprivation. It is our hope that the emergence of those blocs will not aggravate that tendency. This is both a challenge and an example for the developing countries concerning the nature of the factors that will govern international economic relations in the twenty-first century. We believe that long-term structural and economic transformation in Africa will depend on the success of the current efforts towards economic integration in our region, That is why we In Uganda take out participation in the Preferential Trade Area of Eastern and Southern Africa, the Organization of African Unity and other regional organizations as a priority.
The urgency of restructuring the existing world economic system cannot be overemphasized. The Uruguay Round on multilateral trade negotiations, the forthcoming United Nations Conference on Least-Developed Countries and the special session of the General Assembly devoted to the revitalization of economic growth should provide useful input for the elaboration of the new international development strategy for the 1990s. The strategy should be aimed at providing for long-term growth, economic transformation and sustainable development.
The problems of the environment vividly bring out the inescapable fact of our interdependence. Uganda welcomes the proposed 1992 international conference on the environment and development. That conference must provide an opportunity and a challenge for all to agree on practical measures necessary to protect the environment for the future based on the concept of environmentally sound and sustainable development. The Kampala Declaration on Sustainable Development adapted by the African Regional Conference on Environment and Development held at Kampala from 12 to 16 June 1989 identified 7 key priority areas that should be addressed, namely, manning demographic changes and pressures; achieving food self-sufficiency and food security? ensuring efficient and equitable use of water resources; securing greater energy self-sufficiency  optimising industrial production  maintaining species and ecosystems and halting and reversing desertification.
In the social fields the war against transnational crime, including narcotic drug-trafficking and abuse, has appropriately been the focus of many speakers. Uganda is committed to fighting this war and is party to various international instruments in that regard. We are in the process of ratifying the 1988 United Nations Convention against Illicit Trafficking in Narcotic Drugs end Psychotropic Substances. Drugs encourage corruption, undermine the rule of law and result in moral and physical degeneration. Institutions such as the United Nations Institute for Crime Prevention in Uganda, which is still in its infancy, should be helped to do research that can lead to crime prevention, including drug-trafficking. The prevalence of drugs should also be looked at in the wider context of primary-commodity exports. Here there is also an inescapable linkage between increased drug-trafficking to affluent countries and the collapse of primary-commodity prices. It is no accident that the countries most involved in drug production are also dependent on primary commodities, especially coffee. Putting the international coffee agreement in jeopardy could not, therefore, have been helpful in the fight against drug trafficking.
The observance of human tights remains a crucial objective of the Uganda Government, both in its domestic and in its foreign policy. We believe that human rights encompass the right to an adequate standard of living. We are committed to the investigation of all human-rights violations and to the punishment of the culprits. It is for that reason that Uganda established a commission to investigate violations of human rights in the past. With the institution of the office of Inspector General of Government, respect for human rights in Uganda has been very much enhanced.
Uganda believes that the right of the child is paramount. We therefore support the draft convention on the rights of the child adapted by the Human Rights Commission, which is before the General Assembly. We also support the proposal for a world summit meeting on children. As we approach the dawn of the new century, the problems which face the international community cannot be underrated. The United Nations has a critical role in the management of our interdependence and in fashioning the appropriate global response to our common problems. Hence, the need of the moment is to strengthen and enhance its capability. Uganda has been following closely the reform process, which is now at its advanced stage. In accordance with General Assembly resolution 41/213, the reform process, should maintain its characteristic of being a comprehensive whole. Its implementation, therefore, must be carried out in an integrated, balanced and timely manner. №> consensus has yet been reached on the reforms in the economic and social fields in spite of their vital importance. That is unfortunate. It is our hope that this will soon be rectified.
As the twentieth century draws to a close we must cast out eyes across the wide horizon and reform the present international system in such a way that our legacy to future generations becomes a framework in which interdependence is beneficial to all the people in developed and developing countries alike.
